Title: Thomas Jefferson to Caspar Wistar, 11 October 1811
From: Jefferson, Thomas
To: Wistar, Caspar


          
                  Dear Sir 
                   
                     Monticello 
                     Oct. 11. 11.
           
		  The inclosed letter is from mr Wm A. Burwell, one of the members of Congress from our state. he lived with me at Washington as Secretary, perhaps at the time you paid us a visit there, or perhaps he may be known to you thro’ the medium of his speeches in Congress, where he distinguishes himself by his good sense,
			 his devotion to his country united with the most conciliatory conduct towards all. he has a relation, Dudley Burwell, an attendant on your lectures, who from gratitude and attachment for the benefits of the instruction he is recieving from you, wishes to be somewhat known to you, and to
			 have opportunities of proving his devotion to you. if you can by any little marks of attention make him sensible of
			 your
			 notice in the croud of hearers, you will encourage him, oblige me, and
			 gratify his worthy relation who is one of my most intimate friends.
                  my grandson retains all his affections and gratitude to you, which his expressions on all occasions testify. he passed a twelvemonth in the academy of Richmond in Mathematical pursuits, which he is now continuing under my direction. once tolerably strong myself in that branch, always attached to it, but covered with a rust of fifty years entire
			 occupation in other pursuits, I return to this with pleasure, am furbushing 
                  furbishing myself up, and accompany & encourage him in conquering it’s difficulties.I am in hopes the establishment of your health has relieved you from the necessity of pursuing it by long rides. were that necessity continued, while regretting the cause, it
			 would be a great gratification, if, directing them to this quarter, I should ever have the pleasure of recieving you here. we could promise you every thing 
                     benefit which climate and affectionate attentions could render. of these be assured as well as of my high respect & attachment.
          
            Th:
            Jefferson
        